Citation Nr: 0914625	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for  a gastrointestinal 
disorder, claimed as a nervous stomach, to include as 
secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision denied service 
connection for the disabilities claimed by the veteran.  

In February 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in August 2007, when 
it was remanded for development of evidence related to the 
Veteran's claimed stressors as well as examination of the 
veteran and medical opinions.  Because of evidence entered in 
the file since the August 2007 remand, additional 
clarification and development is required.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

There is a problem with identification of the Veteran pursing 
this appeal.  One Social Security Number (SSN) is indicated 
on his discharge papers, DD 214; this same SSN appears to be 
the identification used on his VA medical treatment records 
which are of evidence in the claims file and date back to 
approximately 2000.  (The Board will refer to this as SSN#1).  
However, a December 2008 report of contact indicates that the 
Veteran currently has a different SSN.  He reports that his 
Social Security Card was destroyed by fire approximately 30 
years ago and that he was issued a new number and card.  (The 
Board will refer to this as SSN#2).  The Board finds this 
troublesome.  While one's Social Security Card may be 
destroyed, the same number should be assigned upon 
replacement.  In the December 2008 VA psychiatric examination 
report the examiner indicated that the Veteran reported that 
"Social Security told him that the person with [SSN #1 as 
indicated on the DD 214] was deceased."  Because of this 
discrepancy in SSNs, the VA psychiatric examiner was 
rightfully skeptical of what evidence of record was correct, 
accurate, and applied to this Veteran.  The examiner's 
skepticism was increased when the dates and events reported 
by the Veteran on examination varied considerably from those 
indicated in the written evidence of record and his February 
2007 hearing testimony.  

The Board also notes that the Veteran has submitted forms, 
such as the VA From 21-22 dated June 2004, which indicate 
that he served in the Navy.  The identifying information on 
these forms indicates the same date of birth, SSN#1, and 
service number which appear on the DD 214 of record; this DD 
214 clearly establishes service in the Army.  This has not 
helped to clarify any discrepancies.  The discrepancy with 
the Veteran's SSN needs to be resolved.  

The veteran's claim is that he has PTSD as a result of his 
active service in Vietnam.  The veteran has several diagnoses 
of PTSD made at VA medical facilities.  A July 2000 treatment 
note indicates the veteran's stressors as being "in Vietnam 
in 1970 and was in combat in Cambodia for some time.  He 
worked as a cook and was not directly in combat, but did 
experience the war and indeed was injured when he got some 
fragments of metal in his body.  He stated he saw body 
bags."  The Board notes that a review of the veteran's 
service medical records does not reveal any fragment wound 
and review of his service personnel records does not reveal 
the award of a Purple Heart.  

In February 2007, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
claimed he served in combat "on the front lines."  He 
testified that he served in combat in both Vietnam and 
Cambodia.  He also testified that he was wounded in action, 
and that he received a Bronze Star Medal, and an Air Medal 
for combat service.  He also restated that he saw a service 
buddy named James Washington, killed in action.  

The Board notes that the veteran's discharge papers do show 
that he was awarded a Bronze Star Medal, and an Air Medal.  
However, neither award is indicated to be with a "V" device 
which would be indicative of combat service.  The veteran's 
service personnel records do show service with units in the 
1st Infantry Division, and the 1st Cavalry Division during the 
veteran's service in Vietnam.  Specifically from April 1970 
to November 1970 the Veteran served in "HHC 2nd Bn. 12 CAV."  
This appears to be a subordinate unit of the 1st Cavalry 
Division which research shows was involved in combat in 
Cambodia during the period of time that the veteran served 
with the unit.  However, the stressor verification conducted 
did not include this period of time or unit.  Additional 
verification must be done. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit 
copies of his separation papers, DD 
214, his Social Security Card, and his 
birth certificate.  If his birth 
certificate includes a SSN which does 
not match his DD214, he should be 
requested to provide an explanation as 
to why the SSN on his DD 214 is 
different from that on his birth 
certificate.  

2.  Contact SSA and request information 
concerning the date when SSN#2 was 
issued and the reason for issuance 
(i.e., lost or stolen SSN, destroyed 
SSA card, etc.).

3.  Verify whether the Veteran has 
treatment records in the VA Medical 
Center (VAMC) Biloxi, Mississippi 
system under both SSN #1 and SSN#2.  If 
records are found under SSN #2, obtain 
complete copies of these records from 
January 2000 to the present.  

4.  After the above, review the file, 
including the veteran's recent 
statements and February 2007 hearing 
testimony, and prepare a summary of all 
the claimed stressors, to include his 
assertions concerning incoming/outgoing 
fire hitting his unit in Cambodia 
everyday during the six-month period 
that his unit was in Cambodia.  This 
verification may include forwarding the 
summary of stressors and all associated 
documents to the U. S. Army and Joint 
Services Records Research Center 
(JSRRC).  Specifically request unit 
histories for HHC 2nd Bn. 12 CAV from 
April 1970 to November 1970.  

5.  Make a determination as to whether 
the veteran engaged in combat with the 
enemy.  Also make a determination as to 
whether there is credible supporting 
evidence that claimed non-combat 
stressors occurred.

6.  Following the above, if stressors 
have been verified, the veteran should be 
scheduled for another  examination for 
psychiatric disorders.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner must be informed as to which 
stressor or stressors have been verified 
with respect to the claim for service 
connection or PTSD.  The examination 
report should include a detailed account 
of all psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.  The 
rationale for all opinions provided 
should be set forth in the examination 
report.  

7.  Following the above, readjudicate 
the veteran's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

